Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities:  “of said semiconductor substrate that extend through both the ablated region”.  Extend should be extends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claims 3 and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Though par. 52 of the specification attempts to define substantially, the explanation of substantially is also a term of degree.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “exhibits a substantial absence of chipping” is unclear as to the definition of what an absence of chipping is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 18, 21, 22, 23, 24, 25, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20100081255 A1 Poonjolai (hereinafter “Poonjolai”) 
Regarding claim 1, Poonjolai teaches, 
A method of cutting a semiconductor substrate at a cutting line (streets 410) having a length (see fig. 4 below), the method comprising: 5selectively applying laser beam ablation energy to the semiconductor substrate at said cutting line to produce at least one ablated region at said cutting line (par. 25 and 26) and leave at least one unablated region adjacent to said at least one ablated region along the length of said cutting line ( see fig. 4 below); 
and blade sawing said semiconductor substrate along the length of said cutting line to 10produce a cut of said semiconductor substrate both through said at least one ablated region and through said at least one unablated region (par. 3; claim 4 and 11).  


    PNG
    media_image1.png
    613
    636
    media_image1.png
    Greyscale

Regarding claim 4, Poonjolai teaches, 
the semiconductor substrate comprises circuitry for at least one test element group (test structures 620 fig. 6; figs. 4 and 6 teach wafer die 420 which can be an ASIC according to column 18) at-14-3601805.3Customer No. 117381Attorney Docket 50650-01333 said cutting line (fig. 6); 
and selectively applying comprises applying laser beam ablation energy to said at least one test element group at said cutting line to produce said at least one ablated region (par. 25;  fig. 6 410 is the path of the laser ablation and wafer die 420 is a non-ablated region)

Regarding claim 5, Poonjolai teaches, 
5wherein blade sawing comprises cutting through the at least one ablated region corresponding to said test element group at said cutting line (par. 17 to 19 teach the use of a saw wheel; par. 3 teaches the use of a saw blade and laser).  

Regarding claim 6, Poonjolai teaches, 
the semiconductor substrate comprises circuitry for a plurality of test element groups (test structures 620 fig. 6; figs. 4 and 6 teach wafer die 420 which can be an ASIC according to column 18)  10at said cutting line (fig. 6); 
and selectively applying comprises applying laser beam ablation energy to a first test element group of said plurality of test element groups and not applying laser beam ablation energy to a second test element group of said plurality of test element groups (par. 25;  fig. 6 410 is the path of the laser ablation and wafer die 420 is a non-ablated region; 420, 610, and 620 are first, second, and third test groups )

Regarding claim 7, Poonjolai teaches, 
15wherein blade sawing comprises cutting through both the at least one ablated region corresponding to said first test element group and said second test element group at said cutting line (par. 17 to 19 teach the use of a saw wheel; par. 3 teaches the use of a saw blade and laser; (par. 25;  fig. 6 410 is the path of the laser ablation and wafer die 420 is a non-ablated region)

Regarding claim 8, Poonjolai teaches, 
  
further comprising selecting said second test element 20group out of said plurality of test element groups as a function of one of: a test element group shape or a test element group length (par. 29 and 30 teach creating test structures 620 from alignment marks 610 which in fig 6 have a specific geometry and in par. 29 are created from a photolithography pattern that is laser ablated).  

Regarding claim 9, Poonjolai teaches, 
further comprising selecting said second test element 3601805.3Customer No. 117381Attorney Docket 50650-01333group out of said plurality of test element groups as a function of said second test element group having a length less than a critical length along said cutting line (par. 25 teaches the creation of streets 410 by laser ablation energy, the length and width of wafer die 420 in fig. 4 dictates the critical length; alternatively based upon a different interpretation of the critical length being the width of the streets 410, the critical length is the width of the streets because that determines the shape of the wafer die 420).  

Regarding claim 10, Poonjolai teaches, 
wherein said critical length along said cutting line is 5approximately equal to 250 micron (par. 16, claims 3 and 13 teach cutting line widths from 1 to 100 microns which is approximately equal to 250 microns).  

Regarding claim 11, Poonjolai teaches, 
wherein selectively applying laser beam ablation energy to the semiconductor substrate comprises scanning a laser beam in a curvilinear path over at least one region of the semiconductor substrate arranged at said cutting line (fig. 3, fig. 4, and fig. 6 teach pass 1, 210, pass 2, 220, and pass 3, 330 which are in a curvilinear path and par. 24, 25, and par. 28 teach laser passes 1, 2, and 3 in succession).  

Regarding claim 12, Poonjolai teaches, 
wherein said curvilinear path is a spiral path (fig. 3, fig. 4, and fig. 6 teach pass 1, 210, pass 2, 220, and pass 3, 330 which are in a curvilinear spiral path and par. 24, 25, and par. 28 teach laser passes 1, 2, and 3 in succession).  

Regarding claim 13, Poonjolai teaches, 
wherein said curvilinear path is a closed loop path (fig. 3, fig. 4, and fig. 6 teach pass 1, 210, pass 2, 220, and pass 3, 330 which are in a curvilinear and closed path and par. 24, 25, and par. 28 teach laser passes 1, 2, and 3 in succession).  

Regarding claim 14, Poonjolai teaches, 
A semiconductor product, comprising: a semiconductor substrate having at least one edge cut at a cutting line (streets 410) having a length (see fig. 4 below); 
wherein said at least one edge comprises at least one laser beam ablated region and at 5least one unablated region along said length (see fig. 4 below; par. 25 and 26); 
and wherein said at least one edge is blade cut over the length of said cutting line both through said at least one ablated region and through said at least one unablated region (par. 3; claim 4 and 11).  

    PNG
    media_image2.png
    613
    636
    media_image2.png
    Greyscale


Regarding claim 18, Poonjolai teaches, 
A method of cutting a semiconductor substrate at a cutting line (streets 410) having a length (see fig below) and including a first test equipment group circuit and second test equipment group circuit (test structures 620 fig. 6; figs. 4 and 6 teach wafer die 420 which can be an ASIC according to column 18), the method comprising: selectively applying laser beam ablation energy to the first test equipment group at 5said cutting line (par. 25 and 26) to produce an ablated region at said cutting line and leave an unablated region where said second test equipment group circuit is located at said cutting line (see fig below 420 is not ablated and the streets 410 are ablated); 
and blade sawing said semiconductor substrate along the length of said cutting line to produce a cut of said semiconductor substrate that extend through both the ablated region and the unablated region, said cut passing through the second test equipment group circuit (par. 3; claim 4 and 11).  

    PNG
    media_image3.png
    653
    555
    media_image3.png
    Greyscale

Regarding claim 21, Poonjolai teaches, 
further comprising selecting the second test element group circuit for the unablated region because the second test element group has a certain shape (par. 29 and 30 teach creating test structures 620 from alignment marks 610 which in fig 6 have a specific geometry and in par. 29 are created from a photolithography pattern that is laser ablated).  

Regarding claim 22, Poonjolai teaches, 
further comprising selecting the second test element group circuit for the unablated region because the second test element group has a certain length (par. 25 teaches the creation of streets 410 by laser ablation energy, the length and width of wafer die 420 in fig. 4 dictates the length; alternatively based upon a different interpretation of the length being the width of the streets 410, the length is the width of the streets because that determines the shape of the wafer die 420).  

Regarding claim 23, Poonjolai teaches, 
wherein said certain length is less than a critical length along said cutting line (par. 25 teaches the creation of streets 410 by laser ablation energy, the length and width of wafer die 420 in fig. 4 dictates the critical length; alternatively based upon a different interpretation of the critical length being the width of the streets 410, the critical length is the width of the streets because that determines the shape of the wafer die 420).  

Regarding claim 24, Poonjolai teaches, 
wherein said critical length along said cutting line is 10approximately equal to 250 micron (par. 16, claims 3 and 13 teach cutting line widths from 1 to 100 microns which is approximately equal to 250 microns).  

Regarding claim 25, Poonjolai teaches, 
wherein selectively applying laser beam ablation energy to the semiconductor substrate comprises scanning a laser beam in a curvilinear path over at least one region of the semiconductor substrate arranged at said cutting line fig. 3, fig. 4, and fig. 6 teach pass 1, 210, pass 2, 220, and pass 3, 330 which are in a curvilinear path and par. 24, 25, and par. 28 teach laser passes 1, 2, and 3 in succession).  

Regarding claim 26, Poonjolai teaches, 
wherein said curvilinear path is a spiral path (fig. 3, fig. 4, and fig. 6 teach pass 1, 210, pass 2, 220, and pass 3, 330 which are in a curvilinear spiral path and par. 24, 25, and par. 28 teach laser passes 1, 2, and 3 in succession).  

Regarding claim 27, Poonjolai teaches, 
wherein said curvilinear path is a closed loop path (fig. 3, fig. 4, and fig. 6 teach pass 1, 210, pass 2, 220, and pass 3, 330 which are in a curvilinear and closed path and par. 24, 25, and par. 28 teach laser passes 1, 2, and 3 in succession).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 15, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100081255 A1 Poonjolai (hereinafter “Poonjolai”) in view of US20050282360A1 Kida (hereinafter “Kida”). 
Regarding claim 2, Poonjolai does not teach wherein the semiconductor substrate comprises at least one chipping-prone region at said cutting line and wherein selectively applying comprises 15applying laser beam ablation energy to said at least one chipping-prone region to produce said at least one ablated region.  Kida teaches, wherein the semiconductor substrate (semiconductor wafer 1) comprises at least one chipping-prone region (par. 9 teaches known chipping being caused by laser scribing and is therefore a chipping-prone region) at said cutting line and wherein selectively applying comprises 15applying laser beam ablation energy to said at least one chipping-prone region to produce said at least one ablated region (par. 9 and 10; par. 59; par. 70 and 71; par. 86).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include wherein the semiconductor substrate comprises at least one chipping-prone region at said cutting line and wherein selectively applying comprises 15applying laser beam ablation energy to said at least one chipping-prone region to produce said at least one ablated region, as suggested and taught by Kida, for the purpose of providing the advantage that the scribe lines themselves are sufficiently wide to prevent chipping from influencing the interlayer insulating film 7 in the semiconductor chips (par. 71).

Regarding claim 3, Kida teaches, wherein said cut through said at least one ablated region corresponding to the chipping-prone region as a result of said blade sawing exhibits a 20substantial absence of chipping (par. 9 and 10 teaches reducing chipping in an interlayer insulating film on a scribe line).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include wherein said cut through said at least one ablated region corresponding to the chipping-prone region as a result of said blade sawing exhibits a 20substantial absence of chipping, as suggested and taught by Kida, for the purpose of providing the advantage that chipping never reaches an area in which a semiconductor chip is formed (par. 9 and 10).

Regarding claim 15, Poonjolai does not teach comprising at least one remainder of a 10cut test element group at said at least one edge.  Kida teaches, comprising at least one remainder (laser irradiation trace 14; first and second scribe lines 31 and 32) of a 10cut test element group at said at least one edge (figs. 8, 9; par. 67 and 69).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include comprising at least one remainder of a 10cut test element group at said at least one edge, as suggested and taught by Kida, for the purpose of providing an area which is cut by a cutting blade or cutting laser when dividing the semiconductor wafer 1 into separate semiconductor chips 2 (par. 54).

Regarding claim 16, Poonjolai does not teach wherein said laser beam ablated region is located at said at least one cut remainder of the test element group.  Kida teaches, wherein said laser beam ablated region is located at said at least one cut remainder of the test element group (laser irradiation trace 14; first and second scribe lines 31 and 32; figs. 8, 9; par. 67 and 69).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include wherein said laser beam ablated region is located at said at least one cut remainder of the test element group, as suggested and taught by Kida, for the purpose of providing an area which is cut by a cutting blade or cutting laser when dividing the semiconductor wafer 1 into separate semiconductor chips 2 (par. 54).

Regarding claim 17, Poonjolai does not teach comprising a plurality of remainders of cut test element groups at said at least one edge, wherein a first remainder of cut test element group of said plurality of remainders of cut test element groups is located at a region of said at least one edge exempt from laser beam ablation and wherein said laser beam ablated region is located at a second remainder of cut test element group of said plurality of 20remainders of cut test element groups.  Kida teaches, comprising a plurality of remainders of cut test element groups at said at least one edge (laser irradiation trace 14; first and second scribe lines 31 and 32), wherein a first remainder of cut test element group of said plurality of remainders of cut test element groups is located at a region of said at least one edge exempt from laser beam ablation and wherein said laser beam ablated region is located at a second remainder of cut test element group of said plurality of 20remainders of cut test element groups (see fig below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include comprising a plurality of remainders of cut test element groups at said at least one edge, wherein a first remainder of cut test element group of said plurality of remainders of cut test element groups is located at a region of said at least one edge exempt from laser beam ablation and wherein said laser beam ablated region is located at a second remainder of cut test element group of said plurality of 20remainders of cut test element groups, as suggested and taught by Kida, for the purpose of providing an area which is cut by a cutting blade or cutting laser when dividing the semiconductor wafer 1 into separate semiconductor chips 2 (par. 54).

    PNG
    media_image4.png
    529
    597
    media_image4.png
    Greyscale



Regarding claim 19, Poonjolai does not teach wherein the semiconductor substrate (semiconductor wafer 1) comprises at least one chipping-prone region (par. 9 teaches known chipping being caused by laser scribing and is therefore a chipping-prone region) at said cutting line due to the presence of the first test equipment group circuit (par. 30 teaches adjusting the laser intensity to account for the test structures 620), and wherein selectively applying comprises applying laser beam ablation energy to said at least one chipping-prone region to produce said at least one ablated 15region (par. 9 and 10; par. 30; par. 59; par. 70 and 71; par. 86).  Kida teaches, wherein the semiconductor substrate comprises at least one chipping-prone region at said cutting line due to the presence of the first test equipment group circuit, and wherein selectively applying comprises applying laser beam ablation energy to said at least one chipping-prone region to produce said at least one ablated 15region.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include wherein the semiconductor substrate comprises at least one chipping-prone region at said cutting line due to the presence of the first test equipment group circuit, and wherein selectively applying comprises applying laser beam ablation energy to said at least one chipping-prone region to produce said at least one ablated 15region, as suggested and taught by Kida, for the purpose of providing the advantage that the scribe lines themselves are sufficiently wide to prevent chipping from influencing the interlayer insulating film 7 in the semiconductor chips (par. 71).

Regarding claim 20, Poonjolai does not teach wherein said cut through said at least one ablated region corresponding to the chipping-prone region as a result of said blade sawing exhibits a substantial absence of chipping.  Kida teaches, wherein said cut through said at least one ablated region corresponding to the chipping-prone region as a result of said blade sawing exhibits a substantial absence of chipping (par. 9 and 10 teaches reducing chipping in an interlayer insulating film on a scribe line).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Poonjolai reference, to include wherein said cut through said at least one ablated region corresponding to the chipping-prone region as a result of said blade sawing exhibits a substantial absence of chipping, as suggested and taught by Kida, for the purpose of providing the advantage that chipping never reaches an area in which a semiconductor chip is formed (par. 9 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763